DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an apparatus comprising: a first spindle adapted to fasten thereon and rotationally drive a gear wheel workpiece; a rotational drive adapted to rotationally drive the gear wheel workpiece when it is fastened on the first spindle; a measurement device configured to obtain geometric data of, a position of, a structural characteristic of and/or a noise characteristic of the gear wheel workpiece when it is fastened on the first spindle; wherein the rotational drive is adapted to rotationally drive the first spindle with the gear wheel workpiece fastened thereon during a measurement/inspection phase, while the measurement device obtains geometric data of, a position of, a structural characteristic of and/or a noise characteristic of the gear wheel workpiece, and rotationally drive the first spindle with the gear wheel workpiece fastened thereon during a spinning phase adapted to spin off liquid that at least partially wets and/or adheres to the gear wheel workpiece, classified in G01B 11/2416.
II. Claims 17-19, drawn to a method comprising: chucking a gear wheel workpiece in a chuck; obtaining geometric data of, a position of, a structural characteristic of and/or a noise characteristic of the gear wheel workpiece; and performing a spinning phase including spinning the gear wheel workpiece before and/or after the obtaining step, thereby spinning liquid off of the gear wheel workpiece; wherein the method includes performing the obtaining step and the spinning step without re-chucking the gear wheel workpiece, classified in B23F 23/1218.
The inventions are independent or distinct, each from the other because:
[I] and [II] are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as by an apparatus comprising: a first spindle adapted to fasten thereon and rotationally drive a gear wheel workpiece; a rotational drive adapted to rotationally drive the gear wheel workpiece when it is fastened on the first spindle; a measurement device configured to obtain geometric data of, a position of, a structural characteristic of and/or a noise characteristic of the gear wheel workpiece when it is fastened on the first spindle; wherein the rotational drive is adapted to rotationally drive the first spindle with the gear wheel workpiece fastened thereon during a measurement/inspection phase, while the measurement device obtains geometric data of, a position of, a structural characteristic of and/or a noise characteristic of the gear wheel workpiece, and rotationally drive the first spindle with the gear wheel workpiece fastened thereon during a spinning phase adapted to spin off liquid that at least partially wets and/or adheres to the gear wheel workpiece of Group I does NOT require a method of performing a spinning phase including spinning the gear wheel workpiece before and/or after the obtaining step, thereby spinning liquid off of the gear wheel workpiece; wherein the method includes performing the obtaining step and the spinning step without re-chucking the gear wheel workpiece of Group II.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search Queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call to request an oral election to the above restriction requirement could not be made since there is no attorney on the record/contact information is available.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 5, 2021
						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886